Citation Nr: 0806131	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-15 915	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for lumbar myositis prior to September 26, 2003. 

2.  Entitlement to an initial disability rating higher than 
10 percent for dorsal myositis prior to September 26, 2003. 

3.  Entitlement to a disability rating higher than 40 percent 
for degenerative arthritis of the thoracolumbar spine with 
disc bulging since September 26, 2003. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1967 and from December 1976 to April 1981.  He was 
awarded the Purple Heart Medal for injuries sustained in 
combat during his first period of active duty.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions dated since August 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbar 
myositis was manifested by full range of motion with 
subjective complaints of pain and no neurological findings.  

2.  Prior to September 26, 2003, the veteran's dorsal 
myositis was manifested by full range of motion with 
subjective complaints of pain and no neurological findings.  

3.  Since September 26, 2003, the veteran's disability due to 
degenerative arthritis of the thoracolumbar spine with disc 
bulging has been manifested by limitation of motion, slight 
weakness in the left lower extremity, but no evidence of 
ankylosis of the spine or sensory deficits in either lower 
extremity. 




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 10 percent for the lumbar myositis prior to 
September 26, 2003.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293 (effective prior to September 26, 2003). 

2.  The criteria are not met for an initial disability rating 
higher than 10 percent for the dorsal myositis prior to 
September 26, 2003.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5288, 
5291, 5293 (effective prior to September 26, 2003).

3.  The criteria also are not met for a disability rating 
higher than 40 percent since September 26, 2003, for the 
degenerative arthritis of the thoracolumbar spine with disc 
bulging.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (effective 
since September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected disabilities involving his lumbar and dorsal spine.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate review.  The Board will then address the issues on 
their merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board finds that VA has complied with the duty-to-notify 
provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a December 2005 letter from the RO:  
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claims; 
(2) informed him of the information and evidence that VA 
would obtain and assist him in obtaining; (3) informed him of 
the information and evidence he was expected to provide; and 
(4) requested that he provide any evidence in his possession 
pertaining to his claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case at hand, the Board finds that the RO's December 
2005 notice letter, along with the SOC issued in March 2006 
and the SSOC issued in July 2007, complies with the Court's 
holding in Vazquez-Flores.  For example, the December 2005 
letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected Residuals shell 
fragment wound dorsal and right side of back and 
shoulder scars has increased in severity.  This 
evidence may be a statement from you doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  
You may also submit statements from other 
individuals who are able to describe from their 
knowledge and personal observations in what manner 
your disability has become worse. 

In addition to this letter, the SOC and SSOC contain the 
applicable rating criteria pertaining to the spine, including 
both the former and revised rating criteria.  Moreover, if 
there even arguably was any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, so concluded the error was 
harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

In addition, VA has fulfilled its duty to obtain all relevant 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The veteran was also 
afforded two VA examinations to determine the nature and 
severity of his lumbar and dorsal spine disabilities.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board 
also finds that these examination reports are adequate for 
rating purposes.  38 C.F.R. § 4.2.  Accordingly, the Board 
finds that no further notification or assistance is necessary 
to meet the requirements of the VCAA or Court.



II.  Merits of the Claims

The record shows the veteran sustained a shell fragment wound 
to his back and abdominal area during his first period of 
military service.  As a result, an April 1968 rating decision 
granted service connection and assigned an initial 10 percent 
rating for the residuals of the shell fragment wound to the 
dorsal and right side of the back area and shoulder.  

In June 2001, the veteran filed a claim for increased 
compensation benefits.  In an August 2002 rating decision, 
the RO granted service connection and assigned two separate 
10 percent ratings for lumbar myositis and dorsal myositis, 
retroactively effective from the date of receipt of his June 
2001 claim.  He appealed that decision and requested a higher 
initial rating for each of these disabilities.  Then, in a 
July 2007 rating decision, the RO recharacterized the 
disability as degenerative arthritis of the thoracolumbar 
spine with disc bulging and assigned a combined 40 percent 
rating.  However, instead of granting the increase back to 
the date of claim, June 2001, the RO assigned an effective 
date of September 26, 2003, the date the criteria for rating 
disabilities of the spine were amended.  As will be 
discussed, these revised criteria now require that 
disabilities involving the lumbar and dorsal (thoracic) spine 
be rated as a single disability involving the thoracolumbar 
spine.

Therefore, three issues are before the Board at this time:  
(1) entitlement to an initial disability rating higher than 
10 percent for the lumbar myositis prior to September 26, 
2003; (2) entitlement to an initial disability rating higher 
than 10 percent for the dorsal myositis prior to September 
26, 2003; and (3) entitlement to a disability rating higher 
than 40 percent since September 26, 2003, for the 
degenerative arthritis of the thoracolumbar spine with disc 
bulging.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time the veteran filed his claim, disabilities of the 
spine based on limitation of motion allowed for separate 
ratings for the dorsal (thoracic) and lumbar segments of the 
spine.  Prior to September 26, 2003, the veteran's service-
connected dorsal myositis was rated as 10-percent disabling 
under Diagnostic Code (DC) 5291, for limitation of motion of 
the dorsal spine.  The Board notes that the dorsal region is 
now referred to as the thoracic region.  See Reiber v. Brown, 
7 Vet. App. 513 (1995) (citing Webster's Medical Desk 
Dictionary 396 (1986) at 715); see also Colayong v. West, 12 
Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th ed. 1994) at 962).

Under DC 5291, a maximum 10 percent rating was assigned for 
either moderate or severe limitation of motion of the dorsal 
spine.  38 C.F.R. § 4.71a, DC 5291.  Higher ratings were also 
available for either favorable or unfavorable ankylosis of 
the dorsal spine.  38 C.F.R. § 4.71a, DC 5288.  But since 
there is no evidence of ankylosis involving any segment of 
the veteran's spine (dorsal/thoracic or lumbar), DC 5288 is 
not for application.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because, 
as will be explained, the veteran is able to move the dorsal 
(thoracic) and lumbar segments of his spine, by definition, 
these spinal segments are not immobile.

The veteran's lumbar myositis was rated as 10 percent 
disabling under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 30 percent rating for 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, DC 5292.



The words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  However, it provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V, 
68 Fed. Reg. 51,458 (Aug. 27, 2003).  

Since the RO included the veteran's disc disease as part of 
his service-connected back disability, the Board will also 
consider the former DC 5293, which provides a 20 percent 
rating for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent rating for recurring attacks 
of severe intervertebral disc syndrome with intermittent 
relief; and a 60 percent rating for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

The criteria for rating disabilities of the spine were 
amended on two occasions since the veteran filed his claim.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's low back 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only prospectively for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Under the revised criteria, a 20 percent rating requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating requires incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes 
(the criteria for which remain unchanged from September 23, 
2002), whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent rating if evidence shows forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating 
requires unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a.

A.  Prior to September 26, 2003

Applying the applicable criteria to the facts of this case, 
the Board finds no basis to assign a disability rating higher 
than 10 percent for the veteran's lumbar or dorsal myositis 
for the entire  period prior to September 26, 2003.  The most 
probative medical evidence during this period includes a May 
2002 VA examinations report, which makes no reference to 
limitation of motion of the lumbar spine, intervertebral disc 
syndrome, or ankylosis of the dorsal spine.

Unfortunately, the May 2002 VA examination report does not 
include range-of-motion testing of the veteran's lumbar and 
dorsal spine documented in degrees.  However, the examiner 
indicated that "[a]ll of his muscle groups can move joints 
independently throughout normal ranges of motion without 
limitations by pain."  This clearly precludes a finding that 
the veteran's experiences more than slight limitation of 
motion of the lumbar spine or ankylosis of the dorsal spine, 
as required for a higher rating under DC 5292 and DC 5288, 
even when considering the veteran's complaints of painful 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (VA must also consider 
whether a higher disability rating is warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a 
joint).

With respect to DC 5293, intervertebral disc syndrome, the 
May 2002 VA examination report notes the veteran's complaints 
of radiating pain from his back to his posterior buttock and 
down to the lateral leg to the foot and big toe - although it 
is unclear which lower extremity this is referring to.  On 
physical examination, however, no neurological findings were 
shown.  For example, straight leg raising was negative, deep 
tendon reflexes (patellar and Achilles) were +2, and strength 
was 5/5 in both lower extremities.  Simply stated, these 
findings are inconsistent with moderate intervertebral disc 
syndrome, as required for a 20 percent disability rating 
under DC 5293.  

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  The May 2002 VA 
examination report makes no reference to incapacitating 
episodes, and a July 2007 VA examination report specifically 
notes that the veteran denied having any such episodes during 
the past year.  

Under DC 5293, however, the Board must also consider whether 
separate rating for chronic orthopedic and neurologic 
manifestations of the veteran's back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation.  

The Board notes that, prior to September 26, 2003, the 
veteran's orthopedic manifestations for his lumbar and dorsal 
myositis were each assigned a 10 percent rating.  38 C.F.R. § 
4.71a, DC 5292, 5291.  

As to the determination of an appropriate rating for the 
veteran's neurological manifestations, DC 8520 pertains to 
paralysis of the sciatic nerve.  Under this provision, mild 
incomplete paralysis warrants a 10 percent disability rating; 
moderate incomplete paralysis warrants a 20 percent 
disability rating; moderately severe incomplete paralysis 
warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  See 38 C.F.R. § 4.121a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Since the May 2002 VA examination report makes no reference 
to neurological findings - as straight leg raising was 
negative, deep tendon reflexes were +2, and strength was 5/5 
in both lower extremities - there is simply no evidence of 
any incomplete paralysis involving either lower extremity, as 
required for a compensable rating under DC 8520.  Therefore, 
a disability rating higher than 10 percent for the veteran's 
disabilities involving his lumbar and dorsal spine is not 
warranted by combining his orthopedic and neurological 
manifestations.  

In conclusion, the Board finds that there is no basis to 
assign a disability rating higher than 10 percent for the 
veteran's lumbar and dorsal myositis for the entire period 
prior to September 26, 2003.



B.  Since September 26, 2003

In July 2007, the RO recharacterized the disability on appeal 
as degenerative arthritis of the thoracolumbar spine with 
disc bulging.  The RO then assigned a combined 40 percent 
disability rating, effective from September 26, 2003, the 
date that the criteria for rating disabilities of the spine 
were amended.  The Board finds that the RO properly assigned 
a single disability rating instead of two separate ratings, 
as the amended criteria now refer to the lumbar and dorsal 
spine as a single spinal segment - i.e., the thoracolumbar 
spine.  See 38 C.F.R. § 4.14. 

In assigning a 40 percent rating, the RO relied on a July 
2007 VA examination report.  Since this report shows that 
flexion of the thoracolumbar spine is limited to 32 degrees, 
with pain starting at 20 degrees, the RO assigned a 40 
percent rating based on painful motion.  In this regard, the 
General Rating Formula for Diseases and Injuries of the Spine 
provides a 40 percent rating if evidence shows forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  Although the veteran was able to flex forward to 32 
degrees, since pain began at 20 degrees, a 40 percent rating 
was assigned based on limitation of motion due to pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

But a disability rating higher than 40 percent can only be 
assigned under these most recent criteria if there is 
evidence of favorable or unfavorable ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See again Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

Here, since the medical evidence shows that the veteran's 
thoracolumbar spine has motion in every direction, even if 
less than normal range of motion, by definition these 
combined segments of his spine (thoracic and lumbar) are not 
ankylosed and a disability rating higher than 40 percent is 
not available under the General Rating Formula for Diseases 
and Injuries of the Spine.  And, again, this is true even 
considering his complaints of painful motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

In reaching this decision, the Board also finds that a 
disability rating higher than 40 percent is not warranted 
under both sets of criteria in effect prior to September 26, 
2003.  First, there is no evidence of pronounced 
intervertebral disc syndrome, as required for a 60 percent 
rating under the former DC 5293.  The July 2007 VA 
examination report notes the veteran stood on his heels and 
toes without difficulty, did an excellent tandem walk, and 
squatted and recovered independently without hesitation.  
Deep tendon reflexes were +1/4 bilaterally; sensation was 
normal in both lower extremities; and strength was 5/5 in the 
right ankle, knee, and hip, and 4/5 in the left ankle, knee, 
and hip.  The examiner noted there was radiculopathy along 
the intercostal muscle on the left side at T6-7, as well as 
mild radiculopathy at L5 - manifested primarily as a mild 
decrease in strength with no other objective manifestations - 
with no objective evidence of any radiculopathy on the right.  
These findings - showing only mild radiculopathy on the left 
- do not reflect pronounced intervertebral disc syndrome.  
Simply stated, a disability rating higher than 40 percent is 
not warranted under the former criteria of DC 5293.

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board has already pointed out that the evidence since 
September 26, 2003, does not establish the occurrence of 
incapacitating episodes, thereby precluding a disability 
rating higher than 40 percent.  

A disability rating higher than 40 percent is also not 
available by separately rating the veteran's chronic 
orthopedic and neurologic manifestations of the his 
thoracolumbar spine disability and then combining them with 
his other disabilities under 38 C.F.R. § 4.25.  Even if the 
Board were to rate his orthopedic manifestations at the 40 
percent level, the Board finds no basis to assign a 
compensable rating for his neurological manifestations.  The 
rating criteria for disease of the peripheral nerves provides 
that, when the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  See 
note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  Since no sensory deficits were noted in the July 
2007 VA examination report, a compensable rating is not 
warranted under DC 8520.  

C.  Conclusion

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for the veteran's lumbar myositis 
prior to September 26, 2003, also against a disability rating 
higher than 10 percent for dorsal myositis prior to September 
26, 2003, and as well against a disability rating higher than 
40 percent since September 26, 2003, for degenerative 
arthritis of the thoracolumbar spine with disc bulging.  And 
because the preponderance of the evidence is against these 
claims, the doctrine of reasonable doubt is not for 
application, and these claims must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An initial disability rating higher than 10 percent for 
lumbar myositis prior to September 26, 2003, is denied. 

An initial disability rating higher than 10 percent for 
dorsal myositis prior to September 26, 2003, is denied. 

A disability rating higher than 40 percent since September 
26, 2003, for degenerative arthritis of the thoracolumbar 
spine with disc bulging is denied. 




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


